Citation Nr: 1504389	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  09-25 106	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, and from May 1975 to October 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  It is currently under the jurisdiction of the Atlanta RO.  

The issue of entitlement to service connection for an acquired psychiatric disorder has been bifurcated as shown on the title page, in order to comport with the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection specifically for a psychiatric disability of PTSD encompass claims for service connection for all psychiatric disabilities, and an appellant generally is not competent to diagnose his mental condition, he is only competent to identify and explain the symptoms that he observes and experiences); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (separately diagnosed psychiatric conditions can be service connected, but could not be separately rated unless they resulted in different manifestations).   As this does not undermine the merits of the claim, there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In September 2012, the Board denied the claim for service connection for an acquired psychiatric disorder.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the September 2012 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.

In August 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

An acquired psychiatric disorder other than PTSD is attributable to the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).  

The Veteran has been diagnosed with various psychiatric disorders other than PTSD.  He attributes his symptoms to witnessing the death of a fellow servicemember in an armored vehicle accident, as well as the suicide of another soldier on the firing range.  

The Veteran's separation document reflects that he was an armored crewman during service; the Board finds that his statements as to witnessing an armored vehicle fatality and a suicide on the firing range are credible, as they are consistent with the time, place, and circumstances of his service.  38 U.S.C.A. § 1154(a).

In February 2013, the Veteran's treating VA psychiatrist, Dr. C.B., provided a statement indicating that the Veteran's acquired psychiatric disorder is related to the two accidents he witnessed during service.  Dr. B.'s opinion was based upon his own familiarity of the Veteran's case, as well as a review of the Veteran's records.  

The Veteran underwent a VA mental disorders examination in September 2013.  The examiner diagnosed depressive disorder, and found that the disorder was not related to the Veteran's service, because the Veteran's service treatment records were silent as to treatment for depression, and because the Veteran did not seek mental health treatment until 2004, when he was undergoing a divorce from his spouse and had other health concerns.  The examination report does not address the February 2013 statement from Dr. B., nor does it provide an etiology opinion for any of the Veteran's other diagnosed psychiatric disorders other than PTSD.  

The Veteran received another VA mental disorders examination in June 2014.  The examiner indicated that she could not reach a conclusion as to the etiology of the Veteran's psychiatric disorder without resort to speculation.  However, in a September 2014 addendum, the examiner indicated that it was not at least as likely as not that the Veteran's psychiatric disorder is related to his service, because there is "no objective link" between the Veteran's symptoms and his service.  However, the conclusion is unsupported by any rationale.  

Neither the September 2013 opinion, nor the June 2014 opinion and its September 2014 supplemental opinion, are reasonably based on the evidence of record, take into account positive evidence, or are supported by adequate rationale.  Thus, they are of no probative value.  

Conversely, after resolving any benefit of the doubt in the Veteran's favor, the Board finds that Dr. B.'s opinion is consistent with the evidence of record, supported by his personal knowledge of the Veteran's case, a review of the Veteran's records, and his own professional judgment.  Thus, it is both probative and persuasive.  

As Dr. B.'s opinion places the onset of the Veteran's acquired psychiatric disorder, other than PTSD, in service, service connection for an acquired psychiatric disorder other than PTSD is warranted.  


ORDER

Service connection for an acquired psychiatric disorder other than PTSD is granted.  


REMAND

The regulations governing claims of service connection for PTSD require specific elements to be met.  See 38 C.F.R. § 3.304(f).  If a claimant's stressor is not related to combat or fear of hostile military or terrorist activity, corroboration of the claimed in-service stressful event is required.  Id.  

In a March 2006 statement, the Veteran indicated that he witnessed the death of a fellow servicemember who was run over by tank during a night training exercise.  The Veteran indicated that the incident occurred in January 1970, while he was assigned to 1st Battalion, 67th Armor, 2nd Armored Division at Fort Hood, Texas.  
The Veteran also stated that he witnessed a soldier commit suicide on a firing range in May 1970, while assigned to the same unit.  

The Veteran does not assert, and the record does not reflect, that he engaged in combat or that he served in a combat zone.  

In June 2009, the RO issued a formal finding as to a lack of information required to corroborate the Veteran's stressors, specifically because the Veteran could not provide the RO with the names of the servicemembers who were deceased.  However, the Veteran has provided his full unit designation, a very specific date range for each incident, and the location of the incidents.  It is unclear to the Board, and the AOJ has provided no explanation, as to why it is necessary to have the complete names of the alleged deceased in order to request confirmation that the incidences occurred when the Veteran has already supplied specific information given dates, locations, and his unit.  Remand is required so that a request may be accomplished.  

In September 2013, the Veteran provided written authorization to obtain relevant treatment records from a private physician, Dr. M.W.  Dr. W.'s records must be requested upon remand.  38 C.F.R. § 3.159(c)(1).  

A March 2014 VA treatment note indicates that the Veteran was receiving mental health treatment at the Waycross (Georgia) VA Outreach Clinic.  These records, and all VA records dated since March 2014, must be obtained.  38 C.F.R.                 § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Waycross, Georgia, VA Outreach clinic.  From all other VA facilities, obtain all treatment records since March 2014.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Request that the Veteran provide an updated written authorization and consent to obtain his records from Dr. M.W. (full name in September 2013 VA Form 21-4142), as well as any other private doctor who has treated the Veteran for PTSD.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to PTSD.  The Veteran must be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Undertake any necessary development to independently verify the Veteran's military stressors, to include contacting the JSRRC or other appropriate agency as necessary.  Any additional action necessary for independent verification of a particular alleged stressor, to include follow-up action requested by the contacted entity, must be accomplished.  If the search for corroborating information leads to negative results, the Veteran and his representative must be notified of this fact.  The efforts taken to obtain the corroborating information must be explained, and any further action to be taken must be described.

4.  If any military stressor is independently verified, 
schedule the Veteran for a VA PTSD examination by an appropriate medical professional.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  

The examiner must provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD, and, if so, whether it is at least as likely as not (probability of 50 percent or greater) that it is related to any independently verified military stressor.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


